Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-25 are allowed because the prior art or the prior art of record specifically, US 2010/0097455 A1 to Zhang et al and US 2020/0082179 A1 to SUGIE et al, does not disclose:
. . . .; obtaining a plurality of sample points in the first image based on processing the first image according to an object included in the first image and the straight line including the vanishing point of the first image, such that the plurality of sample points are determined as pixels in the first image having coordinates that overlap with coordinates of pixels of both the straight line and the object included in the first image; obtaining at least one matching point, in a second image for the surrounding environment of the host vehicle, that corresponds to at least one sample point of the plurality of sample points in the first image, the second image generated subsequently to the first image being generated; obtaining a vanishing point of the second image based on the at least one matching point of the second image; of claim 1 combined with other features and elements of the claim;
Claims 2-9, 11, 13 and 14 depend from an allowabl base claim and are thus allowable themselves;
. . . . 
. . . , obtain a plurality of sample points in the first image based on processing the first image using the information associated with the at least one object included in the first image, such that the plurality of sample points are determined as pixels in the first image having coordinates that overlap with coordinates of pixels of both the at least one object and the horizontal line, identify at least one matching point in the second image that corresponds to at least one sample point of the plurality of sample points in the first image, obtain a vanishing point of the second image based on correcting the vanishing point of the first image using the at least one matching point, of claim 15 combined with other features and elements of the claim;
Claims 16-21 depend from an allowable base claim and are thus allowable themselves.
. . . in response to receiving the second image from the image sensor, identify a horizontal line in the first image that includes the vanishing point of the first image based on the information associated with the vanishing point of the first image, obtain a plurality of sample points in the first image based on processing the first image using the information associated with the at least one object included in the first image, such that the plurality of sample points are determined as pixels in the first image having coordinates that overlap with coordinates of pixels of both the at least one object and the horizontal line, identify at least one matching point in the second image that corresponds to at least one sample point of the plurality of sample points in the first image, and obtain a vanishing point of the second image based on correcting the vanishing point of the first image using the at least one matching point; of claim 25 combined with other features and elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662